Citation Nr: 0529399	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  01-06 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In this decision, the RO assigned a 50 percent disability 
rating for the veteran's PTSD.  In a February 2003 decision, 
the RO assigned a 70 percent disability rating for the 
veteran's PTSD. 

In September 2004 the Board of Veterans Appeals' (Board) 
remanded the claim for further development.  The requested 
development was completed and in a May 2005 decision, the 
Appeals Management Center (AMC) continued the veteran's 
disability rating, but assigned a total rating based on 
unemployability.  The case has now been returned to the Board 
for disposition.  


FINDINGS OF FACT

In a statement received by the Board in August 2005, prior to 
the promulgation of a decision in the appeal by the Board, 
the veteran requested that her appeal on the issue of 
entitlement to an increased rating for PTSD be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the statement received by the Board in August 2005 the 
veteran indicated that she was satisfied with the decision 
regarding her appeal and desired to withdraw her appeal.  It 
is clear from that statement, that it is her intent to 
withdraw her pending appeal of the rating assigned for PTSD.  
See Hanson v. Brown, 9 Vet. App. 29 (1996) (the issue of 
whether a claim has been withdrawn is a question of fact); 
see also Hamilton v. Brown, 4 Vet. App. 528, 537 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if the veteran 
expressly indicates that adjudication of a particular issue 
should cease, neither the RO nor the Board has authority to 
proceed on that issue).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2003).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


